
	

113 S2664 IS: Integrated Public Alert and Warning System Modernization Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2664
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Begich (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Homeland Security Act of 2002 to direct the Administrator of the Federal Emergency
			 Management Agency to modernize the integrated public alert and warning
			 system of the United States, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Integrated Public Alert and Warning System Modernization Act of 2014.2.Integrated public alert and warning system modernization
			(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end
			 the following:526.Integrated public alert and warning system modernization(a)In generalTo provide timely and effective warnings regarding natural disasters, acts of terrorism, and other
			 man-made disasters or threats to public safety, the
			 Administrator shall—(1)modernize the integrated public alert and warning system of the United States (in this section
			 referred to as the public alert and warning system) to help ensure that under all conditions the President and, except to the extent the public
			 alert and
			 warning system is in use by the President, Federal agencies and State,
			 tribal, and local governments can alert and warn the civilian population
			 in areas endangered by natural disasters, acts of terrorism, and other
			 man-made disasters or threats to public safety; and
							(2)implement the public alert and warning system to disseminate timely and effective warnings and
			 homeland security information regarding natural disasters, acts of
			 terrorism, and other man-made disasters or threats to public safety.(b)Implementation requirementsIn carrying out subsection (a), the Administrator shall—
							(1)establish or adopt, as appropriate, common alerting and warning protocols, standards, terminology,
			 and operating procedures for the public alert and warning system;
							(2)include in the public alert and warning system the capability to adapt the distribution and content
			 of communications on the basis of geographic location, risks, and multiple
			 communication systems and technologies, as appropriate;
							(3)include in the public alert and warning system the capability to alert, warn, and provide
			 equivalent information to individuals with disabilities, individuals with
			 access and functional needs, and individuals with limited-English
			 proficiency, to the extent technically feasible;
							(4)ensure that training, tests, and exercises are conducted for the public alert and warning system,
			 including by—
								(A)incorporating the public alert and warning system into other training and exercise programs of the
			 Department, as appropriate;
								(B)establishing and integrating into the National Incident Management System a comprehensive and
			 periodic training program to instruct and educate Federal, State, tribal,
			 and local government officials in the use of the Common Alerting Protocol
			 enabled Emergency Alert System; and
								(C)conducting, not less than once every 3 years, periodic nationwide tests of the public alert and
			 warning
			 system;
								(5)to the extent practicable, ensure that the public alert and warning system is resilient and secure
			 and can withstand acts of
			 terrorism and other external attacks;
							(6)conduct public education efforts so that State, tribal, and local governments, private entities,
			 and the people of the United States reasonably understand the functions of
			 the public alert and warning system and how to access, use, and respond to
			 information from the public alert and warning system through a general
			 market awareness campaign;
							(7)consult, coordinate, and cooperate with the appropriate private sector entities and Federal, State,
			 tribal, and local governmental authorities, including the Regional
			 Administrators and emergency
			 response providers; and
							(8)coordinate with and consider the recommendations of the Integrated Public Alert and Warning System
			 Subcommittee established under section 2(b) of the Integrated Public Alert and Warning System Modernization Act of 2014.
							(c)System requirementsThe public alert and warning system shall—
							(1)to the extent determined appropriate by the Administrator, incorporate multiple communications
			 technologies;
							(2)be designed to adapt to, and incorporate, future technologies for communicating directly with the
			 public;
							(3)to the extent technically feasible, be designed—
								(A)to provide alerts to the largest portion of the affected population feasible, including nonresident
			 visitors and tourists, individuals with disabilities, individuals with
			 access and
			 functional needs, and individuals with limited-English proficiency; and
								(B)to improve the ability of remote areas to receive alerts;
								(4)promote local and regional public and private partnerships to enhance community preparedness and
			 response;
							(5)provide redundant alert mechanisms where practicable so as to reach the greatest number of people;
			 and
							(6)to the extent feasible, include a mechanism to ensure the protection of individual privacy.
							(d)Use of system
							(1)LimitationExcept to the extent necessary for testing the public alert and warning system, the public alert
			 and warning system shall not be used to transmit a message that does not
			 relate to a natural disaster, act of terrorism, or other man-made disaster
			 or threat to public safety.(2)Consumer opt-outNothing in this section shall be construed to supersede section 602 of the SAFE Port Act (47 U.S.C.
			 1201).
							(e)Performance reports
							(1)In generalNot later than 1 year after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2014, and annually thereafter through
			 2017, the Administrator shall make available on the public website of the
			  Agency a performance report, which shall—
								(A)establish performance goals for the implementation of the public alert and warning system by the
			 Agency;
								(B)describe the performance of the public alert and warning system, including—
									(i)the type of technology used for alerts and warnings issued under the system;
									(ii)the measures taken to alert, warn, and provide equivalent information to individuals with
			 disabilities, individuals with access and function needs, and individuals
			 with limited-English proficiency; and
									(iii)the training, tests, and exercises performed and the outcomes obtained by the Agency;
									(C)identify significant challenges to the effective operation of the public alert and warning system
			 and any plans to address these challenges;
								(D)identify other necessary improvements to the system; and
								(E)provide an analysis comparing the performance of the public alert and warning system with the
			 performance goals established under subparagraph (A).
								(2)CongressThe Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Transportation and Infrastructure and the
			 Committee on Homeland Security of the House of Representatives each report
			 required under paragraph (1).
							.(b)Integrated Public Alert and Warning System Subcommittee
				(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal
			 Emergency Management Agency (in this subsection referred to as the Administrator) shall establish a
			 subcommittee to the National Advisory Council established under section
			 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) to be known as the
			 Integrated Public Alert and Warning System Subcommittee (in this
			 subsection referred to as the Subcommittee).
				(2)MembershipNotwithstanding section 508(c) of the Homeland Security Act of 2002 (6 U.S.C. 318(c)), the
			 Subcommittee shall be composed of the following members (or their
			 designees):
					(A)The Deputy Administrator for Protection and National Preparedness of the Federal Emergency
			 Management Agency.(B)The Chairman of the Federal Communications Commission.
					(C)The Administrator of the National Oceanic and Atmospheric Administration of the Department of
			 Commerce.
					(D)The Assistant Secretary for Communications and Information of the Department of Commerce.
					(E)The Under Secretary for Science and Technology of the Department of Homeland Security.
					(F)The Under Secretary for the National Protection and Programs Directorate.
					(G)The Director of Disability Integration and Coordination of the Federal Emergency Management Agency.
					(H)The Chairperson of the National Council on Disability.
					(I)Qualified individuals appointed by the Administrator as soon as practicable after the date of
			 enactment of this Act from among the following:
						(i)Representatives of State and local governments, representatives of emergency management agencies,
			 and representatives of emergency response providers.
						(ii)Representatives from federally recognized Indian tribes and national Indian organizations.
						(iii)Individuals who have the requisite technical knowledge and expertise to serve on the Subcommittee,
			 including representatives of—
							(I)communications service providers;
							(II)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the
			 provision of communications services;
							(III)third-party service bureaus;
							(IV)the broadcasting industry;
							(V)the cellular industry;
							(VI)the cable industry;
							(VII)the satellite industry;
							(VIII)national organizations representing individuals with disabilities, the blind, deaf, and
			 hearing-loss communities, individuals with access and functional needs,
			 and the elderly;
							(IX)consumer or privacy advocates; and
							(X)organizations representing individuals with limited-English proficiency.
							(iv)Qualified representatives of such other stakeholders and interested and affected parties as the
			 Administrator considers appropriate.
						(3)ChairpersonThe Deputy Administrator for Protection and National Preparedness of the Federal Emergency
			 Management Agency shall serve as the Chairperson of the Subcommittee.
				(4)Meetings
					(A)Initial meetingThe initial meeting of the Subcommittee shall take place not later than 120 days after the date of
			 enactment of this Act.
					(B)Other meetingsAfter the initial meeting, the Subcommittee shall meet, at least annually, at the call of the
			 Chairperson.
					(5)Consultation with nonmembersThe Subcommittee and the program offices for the integrated public alert and warning system for the
			 United States shall consult with individuals and entities that are not
			 represented on the
			 Subcommittee to consider new and developing technologies that may be
			 beneficial to the public alert and warning system, including—
					(A)the Defense Advanced Research Projects Agency;
					(B)entities engaged in federally funded research; and
					(C)academic institutions engaged in relevant work and research.
					(6)RecommendationsThe Subcommittee shall—(A)develop recommendations for an integrated public alert and warning system; and
					(B)in developing the recommendations under subparagraph (A), consider—(i)recommendations for common alerting and warning protocols, standards, terminology, and operating
			 procedures for the public alert and warning system; and
						(ii)recommendations to provide for a public alert and warning system that—
							(I)has the capability to adapt the distribution and content of communications on the basis of
			 geographic location, risks, or personal user preferences, as appropriate;
							(II)has the capability to alert and warn individuals with disabilities and individuals with
			 limited-English proficiency;
							(III)to the extent appropriate,  incorporates multiple communications technologies;
							(IV)is designed to adapt to, and incorporate, future technologies for communicating directly with the
			 public;
							(V)is designed to provide alerts to the largest portion of the affected population feasible, including
			 nonresident visitors and tourists, and improve the ability of remote areas
			 to receive alerts;
							(VI)promotes local and regional public and private partnerships to enhance community preparedness and
			 response; and
							(VII)provides redundant alert mechanisms, if practicable, to reach the greatest number of people
			 regardless of whether they have access to, or use, any specific medium
			 of communication or any particular device.
							(7)Report(A)Subcommittee submissionNot later than 1 year after the date of enactment of this Act, the Subcommittee shall submit to the
			 National Advisory Council a report containing any recommendations required
			 to be developed under paragraph (6) for approval by the National Advisory
			 Council.(B)Submission by National Advisory CouncilIf the National Advisory Council approves the recommendations contained in the report submitted
			 under subparagraph (A), the National Advisory Council shall submit the
			 report to—(i)the head of each agency represented on the Subcommittee;(ii)the
			 Committee on Homeland Security and Governmental Affairs of the Senate; and(iii)the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives.(8)TerminationThe Subcommittee shall terminate not later than 3 years after the date of enactment of this Act.
				(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act and the amendments made by this Act
			 such sums as may be necessary for each
			 of fiscal years 2015, 2016, and 2017.(d)Effect on obligationsNothing in this section shall be construed to affect any existing obligations of the Federal
			 Communications Commission, the Department of
			 Commerce, or any nongovernmental entity.
